Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest a device for providing food or liquid to an animal, consisting of a cover and a bowl as detailed in the claims.
The prior art of record Bruce (US 3991719) teaches a similar bowl and cover arrangement, but fails to teach a system consisting of these two elements. Bruce in fact requires a third element, holder 11, to hold the bowls therein. It would not have been obvious to modify Bruce to remove the holder 11 as doing so would render Bruce inoperable for its intended use as a liner holder.
The further prior art of record, NL 8401729 teaches a similar bowl and cover arrangement (figs. 14-16, bowl 6 and cover 14) having many of the details as claimed, however, NL ‘729 fails to teach or suggest an aperture in the sidewall of the cover nor does it teach when the cover is placed over the bowl, (i) the bottom of the cover rests on a first surface and the bottom surface of the bowl also rests on the first surface, (ii) the lip of the bowl abuts the rim of the cover (see fig. 15 of NL ‘729 which shows bowl 6 above the surface and fails to show the lip of 6 abutting the rim of cover 14). It would not have been obvious to make the lip and rim of NL ‘729 abut since this would remove the clipping of the bowl to the cover (abstract of NL ‘729) thus making it inoperable for it’s intended purpose of holding the bowl.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lachance US 20120097684 is noted because it pertains to a bowl and cover assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619